DISMISSED; Opinion Filed October 29, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00442-CV

    ADVANTIX DIGITAL LLC F/K/A ADVANTIX INTERNET MARKETING, LLC,
                               Appellant
                                  V.
           JHP HOLDINGS LLC AND JOHN H. PHILLIPS, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-01235

                              MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Myers
       Appellant’s brief is overdue. On September 25, 2019, we directed appellant to file its brief

by October 7, 2019. We cautioned appellant that failure to file a brief by that date would result in

the dismissal of this appeal without further notice. To date, appellant has not filed its brief.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
190442F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ADVANTIX DIGITAL LLC, F/K/A                        On Appeal from the 44th Judicial District
 ADVANTIX INTERNET MARKETING,                       Court, Dallas County, Texas
 LLC, Appellant                                     Trial Court Cause No. DC-16-01235.
                                                    Opinion delivered by Justice Myers,
 No. 05-19-00442-CV         V.                      Justices Osborne and Nowell participating.

 JHP HOLDINGS LLC AND JOHN H.
 PHILLIPS, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees JHP Holdings LLC and John H. Phillips recover their
costs of this appeal from appellant Advantix Digital LLC, f/k/a Advantix Internet Marketing,
LLC.


Judgment entered this 29th day of October, 2019.




                                              –2–